Citation Nr: 0603123	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  99-23 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits for retroperitoneal 
fibrosis, with anemia and renal insufficiency, pursuant to 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran and his spouse


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1993. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO). 

This case was before the Board in July 2003, at which time it 
was remanded for compliance with the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The case is again before the Board 
for final appellate review.  

In November 2002, the appellant's claim was referred for a 
medical opinion by an independent medical expert (IME) 
pursuant to 38 U.S.C.A. § 7109 (West 2002).  In January 2003, 
the expert medical opinion was received and was referred to 
the appellant through his representative for review and the 
submission of any additional evidence or argument.  As noted 
above, the case was subsequently remanded to the RO, and the 
veteran and his representative were provided additional time 
to present any other evidence and argument in support of the 
claim.  

In June 2003, per his request, the veteran was provided with 
a copy of his claims file in accordance with 38 C.F.R. § 
1.526 (2005).

A rating decision dated in March 2005 granted an increased 
rating for low back strain to 20 percent and continued 10 
percent ratings for hypertension and patellofemoral syndrome 
of the left knee.  The veteran was notified of this decision 
in March 2005.  A subsequent rating decision of August 2005 
continued the evaluations for the low back strain and left 
knee disability.  The veteran was notified of this 
determination in an August 2005 letter.  These matters are 
not on appeal before the Board.  38 C.F.R. § 20.200 (2005).  


FINDING OF FACT

The competent and probative medical evidence of record does 
not establish that the veteran has additional disability due 
to medical care provided by VA.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for retroperitoneal fibrosis with anemia and renal 
insufficiency have not been met.  38 U.S.C.A. § 1151 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002).  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board observes that a letter dated in December 2004 was 
compliant with the requirements of a notification consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
issue at hand.  Additionally, the veteran was notified in a 
September 1999 statement of the case (SOC) and subsequent 
supplemental SOCs of the pertinent law and regulations, of 
the need to submit additional evidence on the claim, and of 
the particular deficiencies in the evidence with respect to 
the claim.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is deemed "necessary" if 
the record does not contain sufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The Board requested an IME 
opinion in an effort to resolve the critical medical 
questions in the case.  All relevant hospital and clinical 
records have been associated with the claims file and were 
available for the IME review.  In sum, there is sufficient 
medical evidence for VA to make a decision on the claim.  

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.   

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim in April 1998 (which predated the VCAA), the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  See Conway v. 
Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  As discussed, the veteran was 
aware of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relation to the claim.  In addition, 
the claim was readjudicated following the provision of the 
notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board also finds that the July 2003 remand instructions 
have been complied with to the extent possible.  Cf. Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].  

The appellant and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the claim.  See 38 C.F.R. § 3.103 (2005).

Accordingly, the Board will proceed to a decision on the 
merits.



Factual Background

VA outpatient treatment records dated in September 1994 
indicate that the veteran reported having difficulty voiding.  
A history of urinary tract infection (UTI) and prostatitis, 
with recurrent symptoms was noted.  The assessment was UTI.  

VA outpatient treatment records dated in December 1994 reveal 
that the veteran was seen for hypertension, status post 
hematuria, hyperuricemia, elevated creatinine and sclerosis 
of the acetabula.  He complained of pain in the lumbosacral 
area around the top of the iliac crest bilaterally.  He 
reported pain in the lower abdomen with urination.  The 
analysis was prostatitis, acute; possible associated 
cystitis; probable gout; controlled hypertension; and 
degenerative arthritis of the hips.

VA outpatient treatment records dated in early January 1995 
show that the veteran complained of medication causing 
problems with his stomach, back and kidneys.  He had been 
taking medication for 8-9 days.  It was noted that he had 
been placed on medication for gout.  The diagnostic 
impression was dyspepsia secondary to Indocin.  The diagnosis 
later that month was prostatitis.   

The veteran went to a private facility in January 1995 for 
lower abdominal pain that was severe, without nausea or 
vomiting but with diarrhea.  Past medical history was 
hypertension, on medication.  The discharge diagnoses were 
acute prostatitis and abdominal pain; prescriptions were 
given to the veteran.  The veteran sought treatment at the 
same private facility again in January 1995 with a chief 
complaint of needing a refill for pain medication.  When a 
clerk informed him that he would need to be checked in to see 
a doctor, the veteran refused to register.  He left without 
being seen.  

The veteran was treated at a VA facility in late January 1995 
for multiple complaints.  He stated that his pain medication 
resulted in increased pain, including in the groin area.  He 
reported that eating anything made his stomach "boil" and 
get hot.  He compared taking certain medication to 
"smashing" his kidneys.  He also stated that urinating 
caused pain that was localized near his umbilicus.  It was 
noted that past laboratory work-ups, including urinalysis, 
barium enema, upper gastrointestinal (UGI) series, and 
intravenous pyelogram, were normal.  Physical examination 
revealed voluntary guarding of the abdomen.  The impressions 
were abdominal pain, cause undetermined, and marked 
psychological overlay.  

Later that day, the veteran sought treatment at a private 
facility for complaints of low back pain of 2 months' 
duration, without trauma.  It was noted that the veteran had 
previously been seen there in the emergency room (ER) for the 
same complaints and was given medication to relieve symptoms.  
He apparently again ran out of medication for pain.  The 
veteran became tired of waiting for treatment and left. The 
discharge diagnosis was left without being seen (LWOBS).   

In February 1995, VA treatment records show that the veteran 
was seen for progressive anemia.  It was noted that there was 
no explanation for the anemia.  Declining red blood cell 
count was seen from May 1994 to February 1995.

The veteran was seen at a private facility in February 1995 
for a chief complaint of low back pain and bilateral hip pain 
of 4 months' duration.  Past medical history was hypertension 
with medication.  He reported intermittent nausea since 
December 1994 and a change in bowel habits, from diarrhea to 
constipation.  The discharge diagnosis was acute prostatitis.  

The veteran was hospitalized at a VA facility in February to 
March 1995 for chronic renal insufficiency with abdominal 
pain of 3 months' duration.  Past medical history was noted 
to include chronic epididymitis treated with several 
antibiotics over the past 4 years; anemia in 1987; and UGI 
with small bowel follow-through, no obstruction or 
strictures.  It was noted that he was on no medicines.  
During hospitalization, a computerized axial tomography (CAT) 
of the abdomen demonstrated a homogeneous tissue mass 
surrounding the aortic bifurcation favoring retroperitoneal 
fibrosis; left renal hydronephrosis without adenopathy was 
shown.   
 
A urology consultation was obtained, and it was recommended 
pursuing protection of the kidneys by the placement of stents 
with a later operation to do a biopsy of the retroperitoneal 
mass.  The veteran was taken to the operating room after full 
consent was obtained, and the double J stents would not work 
so Whistle tip stents were placed temporarily in order to 
improve the renal function.  Following surgery, the veteran 
was upset that the Whistle tip stents were replaced and 
claimed that he did not give approval for the procedure to be 
done; however, the consent was signed and all necessary 
procedures were to be done as necessary to save the kidneys.  
The understanding was also that the veteran was taken back to 
the operating room for permanent stent placement and for a 
biopsy of the mass, along with ureterolysis.  

In early March, when two doctors spoke to the veteran about 
the next procedure that was needed to protect his kidneys, 
the veteran became irate and claimed that he was being forced 
into the procedures, that he did not want them, and that 
there was nothing wrong with the kidneys.  The CAT of the 
abdomen and laboratory data were shown to the veteran to 
illustrate the need for the additional procedures, and it was 
explained that kidney failure was a potential problem if 
protective measures were not undertaken.  At that time, the 
veteran refused further discussion.  Another doctor attempted 
discussion on another day but the veteran again became irate.  
The urology house staff attempted to obtain consent for a 
laparotomy, but the veteran refused both that procedure and 
to have the stents removed.  The veteran was advised to seek 
other medical opinion.  Several further attempts were made to 
discuss the matter with the veteran, and the offers for 
treatment were refused.  The veteran was discharged having 
had the full consequences of his not pursuing the necessary 
treatment explained to him.  A doctor removed the stents and 
informed the veteran that this would probably lead to further 
renal failure.  He was discharged with medication.  The 
diagnoses were probable retroperitoneal fibrosis; anemia of 
chronic disease; and glucose-6 phosphate dehydrogenase 
deficiency.    

A letter dated in May 1995 from Robert G. Stroud, DO, shows 
that the veteran was evaluated for questionable ureteral 
obstruction and possible prostatitis.  His history was noted 
to be somewhat difficult to follow.  By history, it was noted 
that the veteran was previously admitted to a VA hospital 
with elevated temperature, anemia and left side flank pain, 
for which he underwent a cystoscopy with retrograde 
pyelograms and apparent stent insertion for apparent 
retroperitoneal fibrosis.  The stents were left in place for 
3 days, following which they were removed due to pain.  Since 
then, the veteran had continued bladder pressure feelings and 
occasional low back discomfort.  Following physical 
examination, the impression was questionable history of 
ureteral obstruction, possibly secondary to retroperitoneal 
fibrosis.  From a urologic point of view, symptoms were 
minimal to none, and further work-up (CAT study) was 
recommended.    

A private CAT study in May 1995 demonstrated possible 
retroperitoneal fibrosis; probable small bilateral renal 
calculi.  Subsequently, the assessment was retroperitoneal 
fibrosis.

VA outpatient treatment records dated in November 1995 show 
that the veteran was seen for a medication refill.  He had 
stopped pills because of constipation.  When he was seen at 
the dental clinic that day, he was referred for his blood 
pressure and medication.  The diagnostic impression was 
hypertension.  

The veteran testified at a hearing at the RO in September 
1998.  The veteran testified that he sought treatment at VA 
for blood pressure medication, which was a diuretic.  Soon 
afterward, he began to have stomach cramps and other 
symptoms.  He described his VA treatment, including that he 
did not want placement of stents.  He explained how 
traumatizing the experience was.  He subsequently was removed 
from diuretics, though he still took blood pressure 
medication.   

The veteran testified at a hearing before the Board in August 
2001.  The veteran specified that his claim is that 
retroperitoneal fibrosis arose as a result of some 
prescription that he was given at the VA clinic and that 
surgery performed at a VA hospital included procedures that 
were unauthorized.  Page 3.  At first, he sought treatment 
for blood pressure, and he was prescribed medication.  
Subsequently, he started having cramps and stomach pains, for 
which he then sought treatment.  Page 4.  He went to the VA 
hospital and found out about the retroperitoneal fibrosis.  
Page 5.  He understood through discussions with various 
doctors that they wanted to undertake various procedures on 
him.  Page 6, 7.  Until then, he had no awareness of having 
any type of kidney dysfunction.  Page 7.   

At the hospital, the veteran was asked to sign a release so 
that another operation could be performed, and the veteran 
said no.  Page 8.  At the outset, the veteran stated that he 
had not agreed to stent placement.  Page 9.  The veteran 
after that went for private medical treatment.  He continues 
to have pain in the flank area, and his wife massaged him for 
this symptoms.  Another doctor gave him medications.  Page 
10, 11, 21.  The veteran still took medication for 
hypertension, which was started in about 1993.  Page 19.     

In January 2003, an IME provided an opinion after a review of 
the records contained in the veteran's claims file, to 
include the hearing testimony of the veteran.  The IME noted 
that the veteran had a long history of hypertension that was 
mostly well-controlled.  In the late fall of 1994, his 
medications were changed, to include a diuretic, for better 
control.  Concurrent with the change, the veteran developed 
acute prostatitis, which was treated with antibiotics; 
resolution of the disease was slow.  In January 1995, the 
veteran presented to the ER for pain related to prostatitis.  
In February 1995, he was admitted to the VA hospital because 
of abdominal pain and other symptoms.  A renal sonogram 
revealed some left-sided hydronephrosis, and he was 
appropriate evaluated, including cystoscopy and stenting.  
After the procedures, creatinine decreased; radiological 
studies suggested that this could be retroperitoneal 
fibrosis, with cause unclear.  The veteran refused subsequent 
biopsy or work-up.  

The IME then noted that in May 1995 the veteran underwent a 
CAT of the abdomen for follow-up and evaluation; no 
obstruction was seen, the kidneys were normal in size, and 
there might have been some small renal calculi present.  At 
that time, renal function was normal.  Subsequently, the 
veteran continued to complain of fatigue, and laboratory 
testing was accomplished in 1997.  Blood pressure was well-
controlled.  The IME opined that the veteran's current 
complaints were not related to either his renal disease or 
anemia nor was there evidence that the medications to control 
the blood pressure had anything to do with the possible 
diagnosis of retroperitoneal fibrosis.  The IME stated that 
there was no evidence of any progression of renal disease; 
with essentially normal renal function, it was impossible to 
claim symptoms of fatigue based on renal disease.  Likewise, 
the IME stated that the veteran's anemia was not of 
sufficient magnitude to develop any symptoms.  The IME's 
opinion was that cystoscopy and stenting would in no way 
cause any of the veteran's complaints, and as his kidney 
function remained normal, the aforementioned procedures could 
not be implicated as causing any harm to the kidneys.  In 
conclusion, the IME stated that no disability arose in the 
veteran as related to VA medical treatment.  

A private renal sonogram in February 2003 revealed left renal 
diffuse cortical thinning and left renal atrophy, unchanged 
in appearance from previous examination (October 2001).

The veteran was afforded a VA examination in January 2005 for 
issues unrelated to this appeal.  The final diagnoses 
included renal insufficiency with last creatinine of 1.7.     

Law and Regulations

When a veteran suffers additional disability or death as the 
result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability 
or death were service-connected.  See 38 U.S.C. § 1151.

The appellant's claim under 38 U.S.C. § 1151 was filed in 
August 1997.  
38 U.S.C.A. § 1151, was amended, effective for claims filed 
on or after October 1, 1997.  In pertinent part, 38 U.S.C. § 
1151 now requires that additional disability as a result of 
VA medical treatment must be based on "carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not  reasonably foreseeable."

Under the jurisprudence of the Court, when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v.  
Brown, 9 Vet. App. 289 (1996).

Under the pre-October 1997 version of 38 U.S.C. § 1151 the 
veteran needs only to show that he incurred additional 
disability which is the result of VA hospitalization, medical 
or surgical treatment.  The Board will accordingly use the 
pre-October 1, 1997, version of section 1151, since it is 
obviously more favorable to the veteran in that negligence on 
the part of VA need not be established in order for him to 
prevail.

In Brown v. Gardner, the United States Supreme Court held 
that the statutory language of 38 U.S.C.A. 1151 in existence 
at that time (and applicable to this case) simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment . . . VA's 
action is not the cause of the disability in those 
situations."  Brown v. Gardner, 115 S.Ct. 552, 556 (1994).  
In sum, the Supreme Court found that the version of 38 
U.S.C.A. 1151 which is applicable to this case requires a 
causal connection between VA medical treatment and additional 
disability, but further cautions that not every additional 
disability is compensable.

Finally, in adjudicating a claim, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v.  
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
citing its decision in Madden, recognized that that the Board 
had inherent fact-finding ability.  Id. at 1076; see also 38 
U.S.C.A. § 7104(a).  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38  
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In August 1997, the veteran filed a claim for disability 
benefits based on VA medical treatment from approximately 
December 1994, to include a period of hospitalization from 
February to March 1995.  He contended that he has additional 
disability, claimed as kidney malfunction, anemia and 
retroperitoneal fibrosis, that resulted from the treatment 
given at the VA, including receiving incorrect medications 
and the unauthorized placing of stents.   

During the course of his appeal, the veteran presented 
testimony at two hearings and presented various written 
statements concerning his sincere belief that he has 
additional disability due to the treatment that he received 
at the hands of VA during the claimed time period.  He has 
clearly and thoroughly articulated his claims.  As he has 
been notified throughout his appeal, his claim rests on a 
medical determination and opinion.  That is, a lay person 
such as himself without medical training is not competent to 
offer medical opinions and conclusions as to the diagnosis of 
additional disability or an opinion as to etiology of a 
disability, and opinions of lay individuals to those matters 
are entitled to no probative weight.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5  Vet. App. 91, 
93 (1993).  Additionally, only independent medical evidence 
may be considered to support Board findings.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion 
or ordering a medical examination.  However, it is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Therefore, the Board must carefully review the medical 
evidence and nexus opinions of record.  The Board notes that 
VA treatment records in January 1995 reveal that the veteran 
sought treatment for complaints of his medication causing 
symptoms.  Significantly, the diagnostic impression was 
dyspepsia secondary to Indocin.  This evidence tends to 
support the veteran's contention that his medication resulted 
in some type of problem.  Nevertheless, there is no 
indication in this or other records that the medication 
provided by VA led to permanent additional disability.  
Additionally, the record shows that the veteran sought and 
received medication from private sources as well.  In any 
event, while the January 1995 treatment record lends some 
support to the veteran's claim, it is not of high probative 
value due to this vagueness.  In light of its doubtful 
weight, the Board sought an IME opinion.  Id.      

The competent and probative medical evidence against the 
claim consists of a January 2003 opinion provided by an IME.  
Based on a claims file review, this expert in renal diseases 
concluded that no disability arose in the veteran as related 
to VA medical treatment.  The Board finds that the IME 
opinion is of very high probative value.  First, the IME was 
selected to provide the Board with a medical opinion given 
his expertise in related complex medical matters.  See Black 
v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  He based his opinion on a 
review of all of the veteran's medical records, and he was 
aware of all of the veteran's various theories of 
entitlement.  Further, he cited to specific records and 
findings to support his conclusions.  Thus, there was a very 
sound basis for any conclusions reached.  

For the reasons stated, the Board finds that the clear 
preponderance of the evidence is against the claim.  
Accordingly, the benefit of the doubt doctrine is not for 
application.




ORDER

Entitlement to compensation benefits for retroperitoneal 
fibrosis with anemia and renal insufficiency under 38 
U.S.C.A. § 1151 is denied.





	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals


 
 
 
 


